Exhibit 10.5

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, (the “Agreement”) is made and
entered into by and between Napster, LLC, formerly Duet GP, (the “Company”), and
Michael J. Bebel (“Executive”) (collectively, “the Parties”) effective as of May
22, 2003.

 

WHEREAS, Executive is the President and Chief Operating Officer of the Company;

 

WHEREAS, the terms and conditions of Executive’s employment with the Company are
set forth in an employment agreement dated January 1, 2000 between Executive and
Universal Music Group, Inc.; an amendatory agreement dated April 1, 2001 between
Executive, Universal Music Group, Inc., and Duet GP; a second amendatory
agreement dated July 10, 2002 between Executive and Duet GP; and a third
amendatory agreement dated May 17, 2003 between Executive and Duet GP
(collectively, the “Bebel/Duet GP Employment Agreement”);

 

WHEREAS, the Parties believe it is in their mutual interest to set forth the
terms and conditions of Executive’s employment with the Company anew and in one,
fully-integrated agreement; and

 

WHEREAS, this Agreement shall govern the employment relationship between the
Parties from and after the date stated above and supersedes and negates all
previous agreements made between the Parties, whether written or oral,
including, but not limited to, the Bebel/Duet GP Employment Agreement, relating
to Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing, and the mutual promises and
covenants contained below, the Parties agree as follows:

 

1. Term. The term of this Agreement will commence on January 1, 2000, and
continue until March 31, 2004, unless earlier terminated pursuant to the
provisions of Sections 4 or 5 (the “Initial Term”).

 

(a) Option. The Company will have an irrevocable option (the “Option”),
exercisable at its sole discretion, to extend the Initial Term, from April 1,
2004, through and including March 31, 2005, upon all the same terms and
conditions as during such preceding Initial Term (the “Option Year”). Such
option is exercisable by written notice given not later than February 1, 2004.
In the event the Company does not exercise the Option, the Agreement shall
expire on March 31, 2004, and be treated for all purposes under this Agreement
as an Involuntary Termination (defined below).

 

(b) Renewal. In the event the Company does exercise the Option, on April 1,
2005, and each April 1 thereafter, this Agreement shall automatically renew for
successive one (1) year periods until terminated by either party pursuant to the
terms of this Agreement (each renewal period shall be referred to as a “Renewal
Year”). In the event the Company elects not to renew the term of this Agreement
for any Renewal Year, the Agreement shall expire on March 31st of the
then-current Option Year or Renewal Year, as applicable, and be treated for all
purposes under this Agreement as an Involuntary Termination. The Company

 



--------------------------------------------------------------------------------

must notify Executive in writing no later than February 1st of its election not
to extend the term for any Renewal Year.

 

2. Duties. The Company hereby employs Executive, and Executive accepts
employment, as the Company’s President and Chief Operating Officer. In that
capacity, Executive shall at all times be the most senior executive officer of
Company, except that the Chief Executive Officer of Roxio, Inc. (“Roxio”) may
serve as an officer of the Company in a more senior executive position than
Executive. Executive at all times shall report directly to the Chief Executive
Officer of Roxio, either in the aforesaid Chief Executive Officer’s capacity of
Chief Executive Officer of Roxio or an officer of the Company and will perform
such services requested from time to time by the aforesaid Chief Executive
Officer as are commensurate with the position, title, and stature of a
“President and Chief Operating Officer.”

 

3. Compensation and Related Matters.

 

(a) Base Salary. For all services rendered under this Agreement, commencing
April 1, 2001, the Company will pay Executive base salary at an annual rate of
Five Hundred Twenty Five Thousand and 00/100 Dollars ($525.000.00), payable in
accordance with the Company’s applicable payroll practices (“Base Salary”). The
Base Salary shall be increased annually on the first day of each calendar year
during Executive’s employment under this Agreement, including any Renewal Year,
to reflect the applicable cost-of-living adjustment for the New York Index for
Urban Wage Earners and Clerical Workers (collectively, the “COLA” increases). If
the Company exercises its Option pursuant to Section 1(a) above, the Base Salary
will be increased to $700,000 at the beginning of the Option Year and will be
subject to COLA increases as provided above during each Renewal Year thereafter.
Any higher Base Salary paid to Executive subsequently will be deemed the annual
rate for the purposes of this Agreement and will commence on the date determined
by the Board of Directors of Roxio (the “Board”) or its duly authorized
officers.

 

The Company is not obligated to actually utilize Executive’s services, and
payment as described in Sections 4(a) and 5(b) will discharge the Company’s
obligation under this Agreement.

 

(b) Annual Incentive Plan. Executive will participate in the Company’s Annual
Incentive Plan or any plan adopted in replacement thereof as determined by
Roxio’s Board and in accordance with such plan’s terms and conditions.
Executive’s bonus under the Annual Incentive Plan (including for the last full
or partial calendar year of the employment) will be paid approximately ninety
(90) days (but not more than 100 days) after the end of the calendar year in
which earned. Executive’s target bonus for each full calendar year through 2001
will be $150,000, with such target (and any actual bonus paid) being
proportionately decreased for any partial calendar year. For calendar years
after 2001, Executive’s target bonus shall be $200,000. Executive’s target bonus
for any partial calendar years of employment will be a pro rata portion of
$200,000, which also shall be earned and paid on a calendar-year basis except as
provided below. Executive’s total bonus opportunity under the Annual Incentive
Plan for more than satisfactory performance may exceed 100% of Executive’s
target (and, to the extent Executive’s objectives are not achieved, may be less
than Executive’s target) and shall be up to 200% of Executive’s target to the
extent Executive achieves extraordinary performance. Notwithstanding

 

2



--------------------------------------------------------------------------------

anything else contained herein, for the partial calendar year at the end of the
Initial Term, the Option Year, or any Renewal Year (January 1 to March 31 of the
applicable year), which period being hereinafter referred to as the “AIP Stub
Period”, Executive’s actual bonus under the Annual Incentive Plan will be an
amount equal to 25% of Executive’s then applicable target bonus and will be paid
not later than 30 days after the end of the AIP Stub Period. Subject to Sections
4 and 5 of this Agreement and the immediately preceding sentence, (1)
Executive’s target bonus is not a guaranteed bonus or any other form of
guaranteed compensation, and (2) Executive’s actual bonus under the Company’s
Annual Incentive Plan, if any, will be based upon a measurement of performance
against objectives in accordance with the terms and conditions of the Company’s
Annual Incentive Plan, as the same may be amended from time to time. The
objectives against which Executive’s performance will be measured for purposes
of Executive’s Annual Incentive Plan bonus shall be set in good faith by Roxio’s
Board prior to the commencement of each calendar year. The Executive
acknowledges that the failure to establish such objectives for calendar year
2001 prior to the commencement of that year was not a breach of this Agreement.

 

(c) Guaranteed Bonus. In the event that the actual bonus under the Annual
Incentive Plan received by Executive in respect of any calendar year occurring
during the Initial Term, the Option Year (if the Option is exercised by the
Company), or any Renewal Year does not exceed $100,000 (or a pro rata portion
thereof for any partial calendar year), pre tax (the “Guaranteed Bonus”), then
the Company shall pay Executive the amount by which the Guaranteed Bonus (or the
applicable pro rata portion thereof) exceeds Executive’s actual bonus under the
Annual Incentive Plan on the applicable payment date for Executive’s Annual
Incentive Plan bonus for the applicable calendar year (or portion thereof, as
applicable).

 

(d) Long Term Incentive Plan. Executive will participate in the Company’s Long
Term Incentive Plan (the “LTIP”) or any plan adopted in replacement thereof as
determined by Roxio’s Board and in accordance with such plan’s terms and
conditions. Executive’s target bonus for the LTIP for each full calendar year
during employment under this Agreement will be $100,000, with such target (and
any actual bonus paid) being proportionately decreased for any partial calendar
year. Executive’s total bonus opportunity under the LTIP for more than
satisfactory performance may exceed 100% of Executive’s target (and, to the
extent Executive’s objectives are not achieved, may be less than Executive’s
target) and shall be up to 150% of Executive’s target to the extent Executive
achieves extraordinary performance. The objectives against which Executive’s
performance will be measured for purposes of Executive’s LTIP bonus shall be set
in good faith by Roxio’s Board prior to the commencement of each calendar year.
The Executive acknowledges that the failure to establish such objectives for
calendar year 2001 prior to the commencement of that year was not a breach of
this Agreement. Notwithstanding anything else contained herein, for the partial
calendar year at the end of the Initial Term, the Option Year, or any Renewal
Year (January 1 to March 31 of the applicable year) such applicable period being
herein referred to as the “LTIP Stub Period”, Executive’s actual bonus under the
LTIP will be an amount equal to 25% of Executive’s then applicable target bonus
and will vest on the last day of the LTIP stub period and be paid not later than
30 days after the end of the LTIP Stub Period. Subject to the immediately
preceding sentence, (1) Executive’s target bonus is not a guaranteed bonus or
any other form of guaranteed compensation, and (2) Executive’s actual bonus
under the Company’s LTIP, if any, will be based upon a measurement of
performance against objectives in accordance with the terms and conditions of
the LTIP, as

 

3



--------------------------------------------------------------------------------

the same may be amended from time to time. With respect to each calendar year of
employment under this Agreement, Executive’s actual LTIP bonus shall be
determined at the end of such calendar year and the remaining unpaid balance
thereof for such calendar year shall vest in equal 25% installments over a
period of four years on the last day of each calendar year. The Company shall
pay Executive’s vested LTIP installments within 100 days after the vesting date.
The unvested portion of Executive’s LTIP bonus shall be forfeited and shall not
be paid if Executive’s employment with the Company is terminated by Executive
voluntarily (other than for Good Reason) or by the Company for Cause on or prior
to the last day of the calendar year in which such payment vests.
Notwithstanding anything to the contrary in this Agreement, if Executive’s
employment with the Company is terminated by Executive for Good Reason, by the
Company without Cause, by reason of Executive’s death, by the Company because of
Executive’s Disability, or by reason of the expiration of the term of this
Agreement provided that such expiration is not the result of the exercise by
Executive of the Executive’s Non-renewal Election (defined below), the unvested
portion of Executive’s LTIP bonus shall continue to vest and be paid in
accordance with the schedule set forth herein. (By way of example and not
limitation, if Executive’s actual LTIP bonus for 2001 is $100,000, Executive
will receive $25,000 of such bonus within 100 days after December 31, 2001,
$25,000 of such bonus within 100 days after December 31, 2002, $25,000 of such
bonus within 100 days after December 31, 2003, and $25,000 of such bonus within
100 days after December 31, 2004 unless and until Executive’s employment with
the Company is terminated by Executive voluntarily (other than for Good Reason)
or by the Company for Cause, in which case Executive shall no longer be entitled
to continue receiving unvested installments of such LTIP bonus. For purposes of
the immediately preceding example, if Executive were to resign Executive’s
employment without Good Reason on December 29, 2003, Executive would only
receive installments equal to $50,000 of the total $100,000 LTIP bonus Executive
earned for 2001.)

 

(e) Benefits. Executive shall be eligible to participate in all plans now
existing or adopted in the future for the general benefit of the Company
employees, which benefits shall be comparable to the benefits generally provided
by the Company for its other comparable executives, such as investment funds,
and group or other insurance plans and benefits (including, without limitation,
medical insurance), as provided in the benefits handbook provided to all the
Company employees, and subject to the provisions of such plans in effect from
time to time. The Company reserves its right to modify, suspend or discontinue
any and all such benefits at any time without recourse by Executive, provided
that any such modification, suspension or discontinuance shall also apply to
other executives in positions similar to Executive’s. Other than a 401(k) plan,
the Company will not have a pension plan. Executive will be entitled to vacation
with pay during employment under this Agreement in accordance with the Company’s
vacation policy in effect from time to time; provided, however, that Executive
shall be entitled to not less than four (4) weeks of paid vacation in each
calendar year.

 

(f) Expense Reimbursements. During Executive’s employment, the Company will
reimburse Executive for Executive’s reasonable and necessary business expenses
in accordance with its then prevailing policy for similarly situated employees
(which will include appropriate itemization and substantiation of expenses
incurred).

 

4



--------------------------------------------------------------------------------

(g) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as will be required to be withheld
pursuant to any applicable laws or regulations and any other amount authorized
by Executive.

 

4. Compensation Upon Certain Termination Events.

 

(a) Compensation Payable. Should Executive’s employment with the Company
terminate for Cause, voluntarily without Good Reason, or because of Executive’s
Disability or Death, Executive will be entitled to the amounts and benefits
shown on the following table, subject to Sections 4(b) through 4(d). In the
event of such termination, and except for payments noted in this Section 4 and
in Section 3(d), the Company will have no further obligations to Executive under
this Agreement.

 

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

Termination for

Cause/Voluntary

Termination Without Good

Reason

--------------------------------------------------------------------------------

 

Disability

--------------------------------------------------------------------------------

 

Death

--------------------------------------------------------------------------------

Payment of (1) any accrued but unpaid Base Salary due Executive through
termination, (2) any accrued but unpaid vacation pay at the end of the term, and
(3) other unpaid amounts then due Executive under Company benefit plans or
programs.   Executive’s Base Salary and payment of a pro rata Guaranteed Bonus
for the calendar year in which such event occurs will continue until the
earliest of (1) the 180th day following the start of Executive’s disability
absence, or (2) Executive’s death, and will be reduced by other Company-provided
disability benefits available to Executive. Payment of (1) any accrued but
unpaid Base Salary and, without duplication, pro rata Guaranteed Bonus due
Executive for the current calendar year through termination and, if such event
occurs after the last day of the prior calendar year but prior to the payment
date for Executive’s Annual Incentive Plan bonus for such prior year,
Executive’s accrued unpaid Annual Incentive Plan bonus for the prior calendar
year, and (2) other unpaid amounts then due Executive under Company benefit
programs.   Payment of (1) any accrued but unpaid Base Salary and pro rata
Guaranteed Bonus (for the current calendar year) due Executive through
Executive’s date of death and, if such event occurs after the last day of the
prior calendar year but prior to the payment date for Executive’s Annual
Incentive Plan bonus for such prior year, Executive’s accrued unpaid Annual
Incentive Plan bonus for the prior calendar year, and (2) other unpaid amounts
then due Executive under Company benefit plans or programs, except that those
payments will be made to Executive’s estate or legal representatives, and
Executive’s death benefits payable due to Executive’s death under Company
employee benefit plans or programs will also be paid.

 

(b) Termination for Cause. The Company may terminate Executive’s employment for
Cause at any time without advance notice. “Cause” will mean only:

 

(i) Executive’s willful and material failure to perform Executive’s duties or
Executive’s willful and material breach of the terms of this Agreement, which is
not remedied by Executive within 30 days after receipt of written notice from
the Company specifically delineating each claimed failure or breach and setting
forth the Company’s intention to terminate Executive’s employment if the failure
or breach is not duly remedied;

 

6



--------------------------------------------------------------------------------

(ii) Executive’s willful and material failure to comply with Company policies of
which Executive is, or reasonably should be, aware, which is not remedied within
30 days of Executive’s receipt of written notice from the Company specifically
delineating each claimed failure and setting forth the Company’s intention to
terminate Executive’s employment if such failure is not duly remedied in the
reasonable determination of the Company following a full, good faith
investigation; or

 

(iii) Executive’s conviction of a felony;

 

In the event that the Company terminates Executive’s employment for Cause, the
payments and benefits required by Section 4(a) of the Employment Agreement will
be made.

 

(c) Termination for Disability. The Company may terminate Executive’s employment
on account of a Disability and the payments required by Section 4(a) will be
made. Executive will be deemed to have a “Disability” if Executive is
incapacitated by a physical or mental condition, illness or injury which has
prevented Executive from being able to perform the essential duties of
Executive’s position under this Agreement in a satisfactory fashion for all of a
consecutive 180-day period. Any dispute regarding whether Executive has incurred
a “Disability” shall be resolved by an independent medical doctor mutually
agreeable to the Company and Executive.

 

(d) Death. If Executive dies while employed under this Agreement, the payments
required by Section 4(a) will be made.

 

5. Involuntary Termination; Executive Non-Renewal. The Company may terminate
Executive’s employment at any time, without Cause, upon thirty (30) days’
written notice. If Executive’s employment is terminated by the Company without
Cause (including, but not limited to, as otherwise provided in Sections 1(a) or
(b) above), or by Executive for Good Reason, as defined herein, (each, an
“Involuntary Termination”) Executive shall be entitled to the compensation set
forth in this Section.

 

(a) Executive may terminate Executive’s employment voluntarily for Good Reason.
“Good Reason” means the occurrence of any of the events in the immediately
succeeding sentence, which is not remedied within 30 days after receipt of
written notice from Executive specifically delineating each such event which
Executive claims is a breach of this Agreement and setting forth Executive’s
intention to terminate this Agreement if such breach is not duly remedied. “Good
Reason” will mean only:

 

(i) Executive’s removal from the position of President and Chief Operating
Officer of the Company (other than in connection with Executive’s promotion to a
more senior level);

 

(ii) Executive being required to report to a person other than the Chief
Executive Officer of Roxio or to a person other than Roxio’s Board;

 

(iii) a reduction in Executive’s Base Salary or Guaranteed Bonus or a reduction
in the target for Executive’s Annual Incentive Plan bonus or LTIP bonus;

 

7



--------------------------------------------------------------------------------

(iv) a change in the location at which Executive performs Executive’s primary
duties from New York, New York;

 

(v) a material diminution of Executive’s duties, responsibilities or authority
(including Executive’s position as the most senior officer of the Company other
than the Chief Executive Officer of Roxio to the extent such person is an
officer of the Company) without Executive’s consent; or

 

(vi) a willful, intentional and material breach by the Company of the material
terms of this Agreement.

 

(b) If Executive’s employment is terminated by an Involuntary Termination, then:

 

(i) Executive shall receive within five (5) days following such termination, as
a lump sum, an amount (the “Lump Sum Payment”) equal to the aggregate of (x) one
(1) year of Executive’s then-current Base Salary and Guaranteed Bonus, (y) any
vacation pay that has accrued to that date and is otherwise payable under the
Company’s policies, and (z) other unpaid amounts then due Executive under
Company benefit plans or programs.

 

(c) In the event of any Involuntary Termination, this Section of the Agreement
will apply in place of any Company severance policies that might otherwise be
applicable, Executive’s sole remedy shall be to receive the payments expressly
prescribed in this Section and in Section 3(d) of the Agreement and the Company
will have no obligation to make any payments to Executive except those expressly
prescribed in this Section and in Section 3(d) of the Agreement.

 

(d) Without limiting the generality of the foregoing, Executive may also
terminate Executive’s employment by giving written notice prior to the end of
the Option Year or of any Renewal Year advising the Company that Executive does
not intend to renew the Term of this Agreement for the next Renewal Year
(“Executive’s Non-Renewal Election”). If Executive exercises Executive’s
Non-Renewal Election, Executive shall be entitled to payment through the end of
the respective Option Year or Renewal Year of: (i) any accrued but unpaid Base
Salary, (ii) any accrued but unpaid vacation pay, (iii) any other unpaid amounts
due Executive under Company benefit plans or programs, (iv) Executive’s accrued
unpaid Annual Incentive Plan Bonus for any prior calendar years during the Term,
and (v) any accrued unpaid Annual Incentive Bonus for any AIP Stub Period.

 

6. Covenants.

 

(a) Acknowledgment. Executive acknowledges that Executive currently possess or
will acquire secret, confidential, or proprietary information or trade secrets
concerning the operations, future plans, or business methods of the Company or
its affiliates. Executive agrees that the Company would be severely damaged if
Executive misused or disclosed this information. To prevent this harm, Executive
makes the promises set forth in this Section. Executive acknowledges that the
provisions of this Section are reasonable and necessary to protect the
legitimate interests of the Company and that any violation of such provisions
would result in irreparable injury to the Company. In the event of a violation
of the provisions of this Section, Executive further agrees that the Company
will, in addition to all other remedies

 

8



--------------------------------------------------------------------------------

available to it, be entitled to seek equitable relief by way of injunction and
any other legal or equitable remedies.

 

(b) Promise Not to Disclose. Executive will hold in a fiduciary capacity, for
the benefit of the Company, all confidential or proprietary information,
knowledge and data of the Company which Executive may acquire, learn, obtain or
develop during Executive’s employment by the Company. Further, Executive will
not, during the term or at any time thereafter, directly or indirectly use,
communicate or divulge for Executive’s own benefit or for the benefit of another
any such information, knowledge or data other than (i) as required by the
Company or (ii) as required by law or as ordered by a court or (iii) with
respect to matters that are generally known to the public. Executive makes the
same commitments with respect to the secret, confidential or proprietary
information, knowledge and data of affiliates, customers, contractors and others
with whom the Company has a business relationship or to whom the Company or its
affiliates owe a duty of confidentiality. The information covered by this
protection includes, but is not limited to, matters of a business or strategic
nature such as information about costs and profits, projections, personnel
information, reengineering, records, customer lists, contact persons, customer
data, software, sales data, possible new business ventures and/or expansion
plans or matters of a creative nature, including without limitation, matters
regarding ideas of a literary, creative, musical or dramatic nature, or
regarding any form of product produced, distributed or acquired by the Company
(“Company Information”). Company Information will be considered and kept as the
private, proprietary and confidential information of the Company except within
the Company as required to perform services, and may not be divulged (A) without
the express written authorization of the Company or (B) unless required by law
or ordered by a court or (C) unless the Company Information is generally known
to the public. Executive further agrees that Executive will neither publicly
disclose the terms of this Agreement nor publicly discuss the Company in a
manner that tends to portray the Company in an unfavorable light.

 

(c) Promise Not to Engage in Certain Activities. Executive will not (i) at any
time during Executive’s employment with the Company or (ii) in the event
Executive’s employment is terminated by Executive without Good Reason (other
than as a result of the exercise by Executive of Executive’s Non-Renewal
Election) or by the Company for Cause, at any time prior to the first
anniversary of the termination of Executive’s employment: be or become (1)
interested or engaged in any manner, directly or indirectly, either alone or
with any person, firm or corporation now existing or hereafter created, in any
business which is or may be competitive with the music subscription, recorded
music, record production, music publishing or electronic transmission of music
businesses of the Company or its affiliated entities, or (2) directly or
indirectly a stockholder or officer, director, agent, consultant or employee of,
or in any manner associated with, or aid or abet, or give information or
financial assistance to, any such business. The provisions of this Section will
not be deemed to prohibit Executive’s purchase or ownership, as a passive
investment, of not more than five percent (5%) of the outstanding capital stock
of any corporation whose stock is publicly traded.

 

(d) Promise to Return Property. All records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the Company’s business in whatever form (including electronic) will
be returned to the Company

 

9



--------------------------------------------------------------------------------

upon the termination of Executive’s employment, whether such termination is at
Executive’s or the Company’s request.

 

(e) Promise Not to Solicit. Executive will not during (i) the period of
Executive’s employment by the Company, or (ii) the period ending one (1) year
after the termination of Executive’s employment with the Company induce or
attempt to induce any employees, consultants, contractors or representatives of
the Company (or those of any of its affiliates) to stop working for, contracting
with or representing the Company or any of its affiliates or to work for,
contract with or represent any of the Company’s (or its affiliates’)
competitors.

 

(f) Company Ownership. The results and proceeds of Executive’s services
hereunder, including, without limitation, any works of authorship resulting from
Executive’s services during Executive’s employment with the Company and/or any
of the Company’s affiliates and any works in progress, will be works-made-for
hire and the Company will be deemed the sole owner throughout the universe of
any and all rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed, with the right to use
the same in perpetuity in any manner the Company determines in its sole
discretion without any further payment to Executive whatsoever. If, for any
reason, any of such results and proceeds will not legally be a work-for-hire
and/or there are any rights which do not accrue to the Company under the
preceding sentence, then Executive hereby irrevocably assigns and agrees to
assign any and all of Executive’s right, title and interest thereto, including,
without limitation, any and all copyrights, patents, trade secrets, trademarks
and/or other rights of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, to the
Company, and the Company will have the right to use the same in perpetuity
throughout the universe in any manner the Company determines without any further
payment to Executive whatsoever. Executive will, from time to time, as may be
requested by the Company, do any and all things which the Company may deem
useful or desirable to establish or document the Company’s exclusive ownership
of any and all rights in any such results and proceeds, including, without
limitation, the execution of appropriate copyright and/or patent applications or
assignments. To the extent Executive has any rights in the results and proceeds
of Executive’s services that cannot be assigned in the manner described above,
Executive unconditionally and irrevocably waives the enforcement of such rights.
This Section is subject to and will not be deemed to limit, restrict, or
constitute any waiver by the Company of any rights of ownership to which the
Company may be entitled by operation of law by virtue of the Company being
Executive’s employer.

 

(g) Prior Restrictions. Executive represents that Executive is free to enter
into this Agreement and is not restricted in any manner from performing under
this Agreement by any prior agreement, commitment, or understanding with any
third party. If Executive has acquired confidential or proprietary information
in the course of Executive’s prior employment or as a consultant, Executive will
fully comply with any duties not to disclose such information then applicable to
Executive during his employment.

 

7. Services Unique. Executive recognizes that Executive’s services hereunder are
of a special, unique, unusual, extraordinary and intellectual character, giving
them a peculiar value, the loss of which the Company cannot be reasonably or
adequately compensated for in damages.

 

10



--------------------------------------------------------------------------------

In the event of a breach of this Agreement by Executive (particularly, but,
without limitation, with respect to the provisions hereof relating to the
exclusivity of Executive’s services), the Company will, in addition to all other
remedies available to it, be entitled to seek equitable relief by way of
injunction and any other legal or equitable remedies. This provision will not be
construed as a waiver of the rights which the Company may have for damages under
this Agreement or otherwise, and all of the Company’s rights and remedies will
be unrestricted.

 

8. Notices. All notices under this Agreement shall be in writing and shall be
given by courier or other personal delivery or by registered or certified mail
at the appropriate address shown below or at a substitute address designated by
written notice by the party concerned. Each notice to the Company shall be
addressed for the attention of the Chief Executive Officer of Roxio, and a copy
of each such notice shall be sent simultaneously to Roxio’s Board. Notices shall
be deemed given when mailed or, if personally delivered, when so delivered,
except that a notice of change of address shall be effective only from the date
of its receipt:

 

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

If to Executive:

 

Mike Bebel

608 Lawrence Avenue

Westfield, New Jersey

07090

 

With a copy to:

 

Grubman Indursky & Schindler, P.C.

152 West 57th Street

New York, New York 10019

Attn: Arthur I. Indursky, Esq.

 

If to the Company:

 

Chief Executive Officer

Roxio, Inc.

28 West 44th Street, 6th Floor

New York, NY 10036

 

With a copy to:

 

Board of Directors

Roxio, Inc.

28 West 44th Street, 6th Floor

New York, NY 10036

 

9. Assignment/Indemnification.

 

(a) This Agreement shall be binding upon and shall inure to the benefit of the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, Executive’s estate and heirs
in the case of any payments due to Executive hereunder). The Company may only
assign this Agreement and its rights and obligations hereunder (a) to any entity
controlled by, controlling or under common control with the Company, or (b) to
any entity which by way of a merger, consolidation or sale of substantially all
of its assets becomes a successor to the Company, so long as in the case of
either clause (a) or (b) such successor assumes in writing the Company’s
obligations hereunder. Executive acknowledges and agrees that all of Executive’s
covenants and obligations to the Company, as well as the rights of the Company
hereunder, will be enforceable by the Company, its successors and permitted
assigns.

 

(b) To the extent that Executive performs Executive’s duties for the Company in
good faith, the Company agrees to indemnify Executive from any and all damages,
liabilities, costs and expenses, including legal expenses and reasonable counsel
fees, incurred by Executive in connection with any and all claims, actions,
suits or proceedings which arise from Executive’s

 

12



--------------------------------------------------------------------------------

services and/or activities, which are performed within the scope of Executive’s
employment, as an officer and/or employee of the Company.

 

10. Arbitration of Disputes.

 

(a) Arbitrable Disputes. Executive agrees to use final and binding arbitration
to resolve any dispute (an “Arbitrable Dispute”) Executive may have with the
Company or any affiliate. This arbitration agreement applies to all matters
relating to this Agreement, Executive’s employment with and/or termination from
the Company, including disputes about the validity, interpretation, or effect of
this Agreement, or alleged violations of it, and further including all claims
arising out of any alleged discrimination, harassment, retaliation, including,
but not limited to those covered by the New York Human Rights Law, N.Y. Exec.
Law Section 296, the 1969 Civil Rights Act, 42 U.S.C. Section 2000e et seq., the
Federal Age Discrimination in Employment Act, the Americans With Disabilities
Act and the Family and Medical Leave Act of 1993.

 

(b) Injunctive Relief. Notwithstanding Section 10(a), due to the irreparable
harm that would result from an actual or threatened violation of Section 6 that
involves disclosure or use of confidential information, trade secrets, or
competition with the Company and Sections 2 and 7 that involve exclusivity of
Executive’s services with the Company, Executive agrees that the Company may
seek an injunction prohibiting Executive from committing such a violation.

 

(c) The Arbitration. Arbitration will take place in New York, New York before a
single experienced employment arbitrator licensed to practice law in New York
and selected in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association. The arbitrator may not modify or change this
Agreement in any way.

 

(d) Fees and Expenses. Each party will pay the fees of their respective
attorneys, the expenses of their witnesses, and any other expenses connected
with the arbitration, but all other costs of the arbitration, including the fees
of the arbitrator, cost of any record or transcript of the arbitration,
administrative fees, and other fees and costs will be paid in equal shares by
the Company and Executive.

 

(e) Exclusive Forum. Arbitration in this manner will be the exclusive forum for
any Arbitrable Dispute. Should Executive or the Company attempt to resolve an
Arbitrable Dispute by any method other than arbitration pursuant to this
Section, the responding party will be entitled to recover from the initiating
party all damages, expenses, and attorneys, fees incurred as a result of that
breach.

 

11. Miscellaneous. No provisions of this Agreement may be amended, modified,
waived, or discharged except by a written document signed by Executive and a
duly authorized officer of the Company. A waiver of any conditions or provisions
of this Agreement in a given instance will not be deemed a waiver of such
conditions or provisions at any other time. The validity, interpretation,
construction, and performance of this Agreement will be governed by the laws of
the State of New York without regard to its conflicts of law principles. This
Agreement will be binding upon, and will inure to the benefit of, Executive and
Executive’s estate and the

 

13



--------------------------------------------------------------------------------

Company and any successor thereto, but neither this Agreement nor any rights
arising under it may be assigned or pledged by Executive.

 

12. Validity. The invalidity or unenforceability of any provisions of this
Agreement will not affect the validity or enforceability of any other provisions
of this Agreement, which will remain in full force and effect.

 

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which together will
constitute the same instrument.

 

14. No Effect on Universal Continued Obligations. Nothing in this Agreement is
intended to or shall be construed to modify, extinguish or otherwise alter any
of the provisions set forth in paragraph 17 of the first amendatory agreement
dated as of April 1, 2001, by and between Executive, Universal Music Group, Inc.
and Duet GP, all of which provisions shall continue to survive.

 

15. Entire Agreement. This Agreement sets forth the entire understanding between
the Parties; all oral or written agreements or representations, express or
implied, with respect to the subject matter of this Agreement are set forth in
this Agreement except: (a) as provided in Section 14 above, and (b) that the
terms of any applicable stock option agreement still apply. Except as provided
in Section 14 above, all prior employment agreements, understandings and
obligations (whether written, oral, express or implied) between the Parties, if
any, are terminated as of the effective date of this Agreement and are
superseded by this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Amended and Restated
Employment Agreement as of the date first written above.

 

“THE COMPANY”

Napster, LLC

 

By:

 

/S/    WM. CHRISTOPHER GOROG        

--------------------------------------------------------------------------------

Name:

  Wm. Christopher Gorog

Title:

  Chief Executive Officer, Roxio, Inc.—Managing Member “EXECUTIVE”

/S/    MICHAEL J. BEBEL        

--------------------------------------------------------------------------------

MICHAEL J. BEBEL

 

 

 

14



--------------------------------------------------------------------------------

Company is a majority owned subsidiary of Roxio, Inc. (“Roxio”). Roxio hereby
irrevocably and unconditionally guarantees to Executive the full and prompt
payment of all amounts which may become due and owing to Executive from Company
pursuant to paragraphs 3, 4, 5, 9(b) and 10 of this Agreement (collectively, the
“Guaranteed Obligations”). The obligations of Roxio under this guarantee are
absolute and unconditional and shall not be impaired by any modification,
supplement, extension or amendment of this Agreement, nor by any modification,
release or other alteration of the Guaranteed Obligations, and the liability of
Roxio shall apply to the Guaranteed Obligations as so altered, modified,
supplemented, extended or amended. No invalidity, irregularity or
unenforceability of all or any part of the Guaranteed Obligations or any
security therefore, including, without limitation, as a result of the
bankruptcy, reorganization or insolvency of Company, or pursuant to any
assignment for the benefit of creditors, receivership or similar proceeding
shall affect, impair or be a defense to the obligations of Roxio under this
guarantee, which is a primary obligation of Roxio, and nothing shall discharge
or satisfy the liability of Roxio hereunder except the full payment of the
Guaranteed Obligations.

 

ROXIO, INC.

By:

 

/S/    WM. CHRISTOPHER GOROG        

--------------------------------------------------------------------------------

Name:

  Wm. Christopher Gorog

Title:

  Chief Executive Officer, Roxio, Inc.

 

15